Scott, Judge,
dissenting. By the common law, a married woman could not, by any act in pais, even with the concurrence of her husband, convey away her lands. Statutes have been enacted, which enable her to convey away her lands and her right to dower, by the observance of certain forms. When the forms have been departed from in making the conveyance, the argument against its validity was, that as the statute is in derogation of the common law, it must be strictly complied with, otherwise the deed of a married woman cannot he valid. This argument, wherever modes of conveying the wife’s land similar to our own prevail, has been made and has been resisted. All the courts have abandoned the common law rule, so far as .this subject is concerned, that statutes made in derogation of the common law must be strictly pursued. In the determination of questions under these statutes, some courts have been liberal in their departure from the rule, others not so much so. The object of the law is, to obtain the free and unconstrained *556consent of the wife to the deed alienating her rights. If this is don'', the law is satisfied — its purpose is accomplished. In construing statutes of this kind, the courts must and do have a regard to the circumstances and condition of the country in which they are placed. They look to the officers entrusted with the execution of the laws ; they see them entrusted to men honest, but altogether unskilful in the drafting of forms. They may do what is required in a way substantially correct, and yet when compelled to certify in writing the manner in which they have carried it into execution, they will make a failure. It is a task beyond their power from the want of skill. The exigencies of men frequently require the execution of instruments, under circumstances that professional men cannot be consulted. They are not at hand, and the occasion will not admit of delay. We must be aware, that there are men who can do a thing correctly, and yet they will fail to show it, when they attempt to certify the manner of doing it in writing, from their want.of skill in such matters. In many portions of our state, men skilled in the forms of the law cannot be found who will undertake the execution of the laws, and yet the convenience of the people requires that officers should be appointed; under such circumstances, it would be hard in courts to exact a rigorous compliance with forms. Such a course would disturb a great many titles, and that, too, in cases where no wrong had been done, and where there had been an entire acquiescence in the acts, conscious of their propriety, until the information of the technicality is found out by some prowling assignee, or some child who would make the mother who bore him sin in her grave. As all courts have departed from the strict rule, and as they have been more or less liberal in their departure, according to circumstances, none can take a survey of the condition of this state, in relation to this matter, without being impressed with the conviction, that justice and true policy both demand an enlarged and liberal construction of the certificates to the deeds of married women, especially as courts lend a willing ear to all complaints of obtaining conveyances from mar-*557Tied women by undue means, and as it does not appear that tbe law on this subject has been wrested to undue or improper purposes, as in none of the cases coming up is there any pre-tence of any unfair means being used to obtain their consent to the conveyances to which they have become parties.